1. DAMAGES. For unlawful seizure and detention. When may bepunitive. Punitive damages may be awarded for the unlawful seizure and detention of one's property, whereby he is prevented from the orderly prosecution of his business, since such wrong cannot be said to work only a nominal injury.
2. SAME. Partnership. When firm liable for tort of one member. And where in such case the property is seized by one member of a firm inthe prosecution of the firm's business, the other members are equally liable at the suit of the owner of such property.
The facts of this case warranted the jury in the infliction of punitive damages. Whether such damages may be awarded where there is only a nominal injury inflicted on the plaintiff it is not necessary to decide, since the evidence discloses a real injury, though uncertain in extent. One in the orderly and lawful prosecution of his business cannot be said to be only nominally injured by the unwarranted and illegal seizure and detention of his property by another, so as to interrupt the course of business of the owner. Pattison acted in the matter as the agent of the firm; it was in the prosecution of the firm's business and under claim of title for the firm that he seized the cotton and placed it in their warehouse. Under these circumstances Robinson, even though he personally took no part in the illegal act, was equally liable at the suit of the owner. Story on Part. 166, 168; Cooley on Torts 150; Parsons on Part. n., 150; Castle v. Bullard, 23 How. (U. S.) *Page 505 
172; Lothrop v. Adams, 133 Mass. 471; Lock v. Stearns, 1 Metc. 560;White v. Sawyer, 16 Gray 586; Chester v. Dickerson, 54 N.Y. 1;Guillou v. Peterson, 89 Penna. St. 163.
Judgment affirmed. *Page 113